David Newbern, Judge, concurring. I agree with the result reached in this case, and I do not disagree with any statement made in the opinion. I would like, however, to emphasize the fact that, while it is entirely appropriate to point out the commissions’ obligation to give the benefit of the doubt to the claimant where evidence conflicts, that rule is not the basis of the decision here. I fear that the lengthy recitation of testimony and the statement of the “benefit of doubt” rule might lead one to conclude we are ignoring the “substantial evidence” test. See Johnson v. Valmac Industries, 269 Ark. 626, 599 S.W. 2d 440 (Ark. App. 1980), which is handed down today. We are not, I believe, saying there was no substantial evidence to support the commission’s order. Rather, we reverse because of these errors committed by the administrative law judge whose decision was merely accepted by the commission: (1) apparent refusal to consider pertinent lay testimony; and (2) refusal to subpoena witnesses whose testimony would also have been pertinent.